DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 17, 2022 have been entered. Claims 1-3, 5-8, and 12-14 have been amended. Claim 4 has been canceled. Claims 1-3 and 5-14 are still pending in this application, with claims 1, 13 and 14 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS LEE et al. (US 20200074707 A1) in view of KANG et al. (US 20190373206 A1).
Regarding Claim 1, LEE in view of OKAMOTO teaches an artificial intelligence apparatus for calibrating an output position of a display panel, the artificial intelligence apparatus comprising (LEE Abst: a method includes applying a first generator model to a semantic representation of an image to generate an affine transformation; inserting the object into the image based on the bounding box and the shape; FIG1.100: Computing Device; [0013] an artificial intelligence (AI) accelerator, any other type of processing unit, or a combination of different processing units, such as a CPU configured to operate in conjunction with a GPU):
LEE [0012]  computing device 100 may be a desktop computer, a laptop computer, a smart phone, a personal digital assistant (PDA), tablet computer, or any other type of computing device configured to receive input, process data, and optionally display images); and
a processor configured to (LEE FIG1.102: Processor(s)):
transmit a signal for outputting a position reference image to the display panel (LEE [0018] machine learning models created by training engine 122 may be used to identify plausible locations of an object in the scene, as well as a plausible sizes and shapes of the objects at the locations. In various embodiments, the machine learning models may learn “where” in a scene objects  [0074] In one embodiment, GPCs 608 can be programmed to execute processing tasks relating to a wide variety of applications, including, without limitation, linear and nonlinear data transforms, filtering of video and/or audio data, modeling operations (e.g., applying laws of physics to determine position, velocity and other attributes of objects)), 
receive, LEE [0018] a segmentation map of an outdoor scene may include regions of pixels that are assigned to labels such as “road,” “sky,” “building,” “bridge,” “tree,” “ground,” “car,” and “pedestrian.”), 
by subtracting an output position value of the captured image from an output position value of the position reference image in the predetermined unit (LEE [0024] In various embodiments, the affine transformation matrix may include translation, scaling, rotation, and/or other types of affine transformations that are applied to the unit bounding box to produce a bounding box at a certain location and scale within the scene. In these embodiments, given a two-dimensional (2D) semantic representation of a scene with and a unit bounding box of 1 pixel by 1 pixel, the bounding box may be calculated using the following equation: [00001] [ x ′ y ′ 1 ] = [ a b t x c d t y 0 0 1 ]  [ x y 1 ]; [0025] In the above equation, x and y represent the coordinates of each point in the unit bounding box, x′ and y′ represent the coordinates of a corresponding point in the bounding box identified by generator model 202 within the scene, and a, b, c, d, affine translation in x, y and z != 0,
determine an output position calibration value for the display panel using the determined output position offset (LEE [0019] execution engine 124 may apply a first generator model generated by training engine 122 to a semantic representation of the outdoor scene to identify plausible locations in the scene into which cars, pedestrians, and/or other types of objects can be inserted; [0025] In the above equation, x and y represent the coordinates of each point in the unit bounding box, x′ and y′ represent the coordinates of a corresponding point in the bounding box identified by generator model 202 within the scene, and a, b, c, d, t.sub.x, and t.sub.y represent parameters of an affine transformation that is applied to x and y to produce x′ and y′).
LEE does not teach:
a camera configured to capture an image; and
transmit the determined output position calibration value to the display panel.
KANG provide a display comprising a plurality of panels and being configured to output optical information, which is analogous to the present patent application. KANG teaches
a camera configured to capture an image (KANG [0010] The response characteristic of the image capturing device is a characteristic of a camera, included in the image capturing device); and
transmit the determined output position calibration value to the display panel (KANG [0007] communicator is further configured to transmit the adjustment 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified LEE to incorporate the teachings of KANG, and apply the camera and adjustment signal to the display, as taught by KANG into the machine learning models that may insert pedestrians and/or cars into images.
Doing so would allow to adjust the image quality of multiple panels in the artificial intelligence apparatus for calibrating output position of display panel of user.

Regarding Claim 2, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 1, and further teaches wherein the processor is further configured to:
convert a size of the captured image such that a display area corresponding to the display panel included in the captured image has a rectangular shape (LEE [0019] Joint synthesis and placement of objects into scenes may involve combined learning of 
determine the output position offset using the size-converted captured image (KANG [0169] Size included in the adjustment setting information 613 may refer to a size of the certain area 616 occupied in an area split according to the adjustment unit corresponding to each ID. “OffsetH” and “OffsetV” included in the adjustment setting information 613 may refer to how far away each certain area 616 is from in the horizontal and vertical directions in the adjustment unit, i.e., an offset value in the horizontal direction and an offset value in the vertical direction, respectively). Same motivation as Claim 1 applies here.

Regarding Claim 3, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 2, and further teaches wherein the processor is further configured to:
determine a position and a capturing direction of the camera with respect to the display panel based on the display area (KANG [0193] According to an embodiment of the disclosure, the mobile terminal 900 may extract boundary position information of the display from the image 920, calculate a distance between the display and the mobile terminal 900 based on a ratio of the display, and calculate a capture angle of the camera based on angle information of each corner of the display image), and
convert the size of the captured image based on the determined position and the determined capturing direction such that the display area has a rectangular shape KANG [0195] According to an embodiment of the disclosure, when the display to be captured is positioned at the center of the screen 910, the mobile terminal 900 may extract an area of the display and adjust exposure, aperture value, ISO, and the like. The mobile terminal 900 may display a correct position for capturing as a reference rectangular line to prevent the image 920 from tilting in the vertical or horizontal direction, and capture the image 920 based on a determination that a difference between the rectangular line and the actually captured image 920, i.e., an angular difference 930 of a quadrant is less than a predetermined angle).

Regarding Claim 5, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 1, and further teaches wherein the processor is further configured to determine the output position calibration value by subtracting each output position offset from an average of all output position offsets (LEE [0055] For example, the first error may include an unsupervised adversarial loss that is calculated from a first discriminator model for the generator model and/or a reconstruction loss associated with random input to the generator model, and the second error may include a supervised adversarial loss that is calculated from a second discriminator model for the generator model. As a result, the unsupervised paths may be used to improve the performance of the generator models in producing realistic bounding boxes and/or shapes of objects in the corresponding images, and the supervised paths may be used with the ground truths to increase the diversity of the bounding boxes and/or shapes produced by the generator models). 

Regarding Claim 6, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 1, and further teaches wherein the processor is further configured to determine the output position calibration value by subtracting each output position offset from 0 (LEE [0024] In various embodiments, the affine transformation matrix may include translation, scaling, rotation, and/or other types of affine transformations that are applied to the unit bounding box to produce a bounding box at a certain location and scale within the scene. In these embodiments, given a two-dimensional (2D) semantic representation of a scene with and a unit bounding box of 1 pixel by 1 pixel, the bounding box may be calculated using the following equation: [00001] [ x ′ y ′ 1 ] = [ a b t x c d t y 0 0 1 ]  [ x y 1 ]; [0025] In the above equation, x and y represent the coordinates of each point in the unit bounding box, x′ and y′ represent the coordinates of a corresponding point in the bounding box identified by generator model 202 within the scene, and a, b, c, d, t.sub.x, and t.sub.y represent parameters of an affine transformation that is applied to x and y to produce x′ and y′). affine translation in x, y and z = 0.

Regarding Claim 7, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 1, and further teaches wherein the processor is further configured to repeatedly perform a process of calibrating the output position of the display panel (LEE [0019]  Joint synthesis and placement of objects into scenes may involve combined learning of the location and scale of each object in a given scene, as well as the shapes of each object given the corresponding location and scale. Continuing with the above example, execution engine 124 may apply a first generator 

Regarding Claim 8, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 1, and further teaches wherein the position reference image includes a background having same first color value in all areas and a lattice pattern having a second color value (KANG [0176] The guideline 712 may be displayed on the image 711. The guideline 712 may be information to indicate lines where the image 711 needs to be positioned on the mobile terminal 700. The guideline 712 may include a line in which the entire display 110 needs to be positioned, and also include lines in which the plurality of panels included in the display 110 need to be positioned; [0180] The state displaying information 716 may be information indicating a pattern of the display 110, as an object to be captured, being displayed. The display 110 may output optical information by outputting an image quality measurement pattern). Same motivation as Claim 1 applies here.

Regarding Claim 9, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 1, and further teaches wherein the display panel is formed by a single unit display panel or a plurality of unit display panels connected to each other (KANG [0007]the display comprising a plurality of panels and being configured to output optical information; an image capturing device configured to obtain an image of the display). Same motivation as Claim 1 applies here.

Regarding Claim 10, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 9, and further teaches wherein the predetermined unit is the unit display panel or a unit display element included in the display panel (KANG [0051] According to an embodiment of the disclosure, the display 110 may be a video-wall including a plurality of panels. The display 110 may be an apparatus configured to use a plurality of panels as a single integrated screen). Same motivation as Claim 1 applies here.

Regarding Claim 11, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 10, and further teaches wherein the display panel includes a flexible display panel, and wherein the predetermined unit is a unit display element of the flexible display panel (KANG [0053] The panels 111, 112, 113, and 114 may be implemented as digital TVs, 3D-TVs, smart TVs, LED TVs, OLED TVs, plasma TVs, and the like, and may be flat display devices, curved display devices having a curvature, or flexible display devices having an adjustable curvature). Same motivation as Claim 1 applies here.

Regarding Claim 12, LEE in view of KANG teaches the artificial intelligence apparatus according to claim 1, and further teaches further comprising a communication unit configured to transmit and receive data with an external display device using 5G communication technology, wherein the display panel is a display panel of the external display device (KANG [0093] the communicator 220 may receive display identification ame motivation as Claim 1 applies here, and
wherein the processor is further configured to transmit, via the communication unit, a signal for outputting the position reference image and the output position calibration value to the display panel (LEE [0058] In one embodiment, I/O bridge 507 is configured to receive user input information from optional input devices 508, such as a keyboard or a mouse, and forward the input information to CPU 502 for processing via communication path 506 and memory bridge 505).

Regarding Claim 13, LEE in view of KANG teaches a method for calibrating an output position of a display panel, the method comprising (LEE Abst: a method includes applying a first generator model to a semantic representation of an image to generate an affine transformation; inserting the object into the image based on the bounding box and the shape; [0013] an artificial intelligence (AI) accelerator, any other type of processing unit, or a combination of different processing units, such as a CPU configured to operate in conjunction with a GPU):
The metes and bounds of the limitations of the claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 14, LEE in view of KANG teaches a non-transitory computer recording medium recorded with a program for executing a method for calibrating an output position of a display panel, wherein the method comprising (LEE Abst: a method includes applying a first generator model to a semantic representation of an image to generate an affine transformation; inserting the object into the image based on the bounding box and the shape; [0013] an artificial intelligence (AI) accelerator, any other type of processing unit, or a combination of different processing units, such as a CPU configured to operate in conjunction with a GPU; 11. Claim 11. A non-transitory computer readable medium storing instructions that, when executed by a processor):
The metes and bounds of the limitations of the claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant’s arguments, see page 6, filed on February 17, 2022 with respect to claim objection have been fully considered and are persuasive.  The amendments to the claim is sufficient to overcome the previous informalities of the claim; thus the objections of the claim has been withdrawn. 

Applicant’s arguments, see page 6, filed on February 17, 2022 with respect to 101 rejection have been fully considered and are persuasive.  The amendments to the  of these claims has been withdrawn. 

Applicant's arguments, filed on February 17, 2022 with respect to the 103 rejection have been fully considered but they are not persuasive.
Examiner notes that independent claims 1, 13 and 14 have been amended to include limitation from cancel Claim 4. On page 8, Applicant's Remarks, with respect to amended claim 1, the applicant argues applying an affine transformation matrix to a unit bounding box is not the same as determining an output position offset the display panel”. Examiner respectfully disagrees with that argument. In Euclidean geometry, an affine transformation, or an affinity, is a geometric transformation that preserves lines and parallelism. The affine transformation is an important class of linear 2-D geometric transformations which maps variables (e.g. pixel intensity values located at position Eqn:eqnxy1 in an input image) into new variables (e.g. Eqn:eqnxy2 in an output image) by applying a linear combination of translation, rotation, scaling and/or shearing (i.e. non-uniform scaling in some directions) operations. The affine transformation matrix disclosed in LEE is a common mathematical language for image distortion calculation and description. The image distortion result of LEE is displayed in a display device, such as a panel. The instant application transmits an image signal from one position to a output position, which does not exclude neither affine transformation mechanism nor matrix description from the claimed invention. Therefore, the affine transformation disclosed of LEE anticipates the limitation “determine an output position offset for the display panel in a predetermined unit by subtracting an output position value of the captured image from an output position value of the position reference image in the predetermined unit”, as claimed in Claim 1. Regarding this argument, it is respectfully noted that, the combination of prior arts teaches every single element of amended Claim 1.
On page 9 of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                        


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611